DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/915,380 dated 28 July 2022, responding to the 9 June 2022 Office Action provided in the rejection of claims 1-20, wherein claims 1, 4-5, 11, 15, and 18 have been amended, claim 3 has been canceled, and new claim 21 has been added.
In light of new discovered prior art and portions of the previously cited art, indication of allowable subject matter as presented in the previous Office action has been withdrawn and updated grounds of rejection presented herein.
Claims 1-2 and 4-21 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 5-6, 8-10, 12-14, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al. (U.S. 2015/0347189) (Hereinafter Steffen) in view of Wang et al. (U.S. 2020/0192715) (Hereinafter Wang), and further in view of Bell, JR. et al. (U.S. 2009/0165016) (Hereinafter Bell, JR).
As per claim 1, Steffen discloses an apparatus comprising: 
at least one processing device comprising a processor coupled to a memory (see for example Steffen, this limitation is disclosed such that there is a system comprising processors coupled to a memory storage system; paragraph [0005]); 
said at least one processing device being configured: 
to associate different classes of service with respective threads of one or more applications executing on at least one of a plurality of processing cores of a storage system (see for example Steffen, this limitation is disclosed such that there are different threads having different quality of service (QoS) classes; paragraphs [0072], [0075]. The system is a memory storage system; paragraph [0005]);
to configure different sets of prioritized thread queues for respective ones of the different classes of service (see for example Steffen, this limitation is disclosed such that the dispatch queues have a service classification; paragraph [0075]);
to enqueue particular ones of the threads associated with particular ones of the classes of service in corresponding ones of the prioritized thread queues (see for example Steffen, this limitation is disclosed such that an execution block is passed to a set of concurrent dispatch queues. The dispatch queues execute the execution block in an automatically managed thread and inherit the QoS class from the parent of the execution block; paragraph [0074]).
Steffen does not explicitly teach implementing different dequeuing policies for selecting particular ones of enqueued threads from different sets of prioritized thread queues based at least in part on different classes of service.
However, Wang discloses implementing different dequeuing policies for selecting particular ones of enqueued threads from different sets of prioritized thread queues based at least in part on different classes of service (see for example Wang, this limitation is disclosed such that multiple priority levels may be implemented to support fine-grained Quality of Service (QoS) features. Given n priorities, an enqueue and dequeue buffer (i.e. queue) pair may be assigned a different priority such that n buffers are allocated for enqueue requests and n buffers are allocated for dequeue requests. An incoming request has a priority that is either pre-assigned by the requesting core/thread or assigned by QMD 500 upon receipt by QMD 500. A request is then stored in a buffer that corresponds to the request's priority (1-n) and/or type (enqueue or dequeue); paragraph [0035]. Memory objects (i.e. threads) are enqueued or dequeued from the buffers; paragraph [0027]. Buffer dequeue occurs according to request type using policies; paragraphs [0036], [0046]).
Steffen in view of Wang is analogous art because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Steffen by using policies for enqueueing and dequeuing as taught by Wang because it would enhance the teaching of Steffen with an effective means of prioritizing based on heuristics (as suggested by Wang, see for example paragraph [0046]).
Although Steffen in view of Wang discloses a storage system, Steffen in view of Wang does not explicitly teach the limitation wherein threads of one or more applications executing on at least one of a plurality of processing cores of a system comprise different sub-threads of a first thread of a first application executing on a particular one of the plurality of processing cores of the system.
However, Bell, JR discloses the limitation wherein threads of one or more applications executing on at least one of a plurality of processing cores of a system comprise different sub-threads of a first thread of a first application executing on a particular one of the plurality of processing cores of the system (see for example Bell, JR, this limitation is disclosed such that there is a multi-core processor system that splits a single-threaded program into a parent thread and sub-threads, the threads and sub-threads executing on cores of the multi-core system; paragraphs [0008], [0037]. A certain thread and its sub-threads can be executed on a certain specific core paragraph [0052]).
Steffen in view of Wang is analogous art with Bell, JR because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Steffen in view of Wang by grouping threads and subthreads on a specific core as taught by Bell, JR because it would enhance the teaching of Steffen in view of Wang with an effective means of utilizing an idle core while making execution of threads more favorable (as suggested by Bell, JR, see for example paragraph [0052]).
As per claim 2, Steffen in view of Wang, further in view of Bell, JR discloses the apparatus of claim 1 wherein said at least one processing device comprises at least a subset of the plurality of processing cores of the storage system (see for example Steffen, this limitation is disclosed such that the system is a multi-core system containing one or more processing cores; paragraphs [0031], [0082]).
Regarding claim 11, it is an apparatus claim having similar limitations cited in claim 1.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 15, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 18, it is a method claim having similar limitations cited in claim 1.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Steffen (U.S. 2015/0347189) in view of Wang (U.S. 2020/0192715), further in view of Bell, JR (U.S. 2009/0165016) as applied to claims 1 above, further in view of Burugula et al. (U.S. 2011/0191754) (Hereinafter Burugula et al. – art made of record), and further in view of Ganesh et al. (U.S. 6,820,098) (Hereinafter Ganesh – art made of record).
As per claim 4, Steffen in view of Wang, further in view of Bell, JR discloses the apparatus of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein a first thread comprises a truck thread that when executing on the particular processing core is configured to utilize substantially all available processing resources of that processing core.
However, Burugula discloses the limitation wherein a first thread comprises a truck thread that when executing on the particular processing core is configured to utilize substantially all available processing resources of that processing core (see for example Burugula, this limitation is disclosed such that a thread executed by an OS (i.e. claimed “first thread” that “comprises a truck thread”) is executed on a core and has exclusive access to all the resources in that core (i.e. claimed “thread that when executing on the particular processing core is configured to utilize substantially all available processing resources of that processing core”); paragraph [0053]).
Steffen in view of Wang, further in view of Bell, JR is analogous art with Burugula because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Steffen in view of Wang, further in view of Burugula by giving an OS dispatched thread access to all resources of a core as taught by Burugula because it would enhance the teaching of Steffen in view of Wang, further in view of Bell, JR with an effective means of improving performance of application software (as suggested by Burugula, see for example paragraph [0018]).
	Although Steffen in view of Wang, further in view of Bell, JR, further in view of Burugula discloses the limitation wherein a first thread comprises a truck thread that when executing on the particular processing core is configured to utilize substantially all available processing resources of that processing core, Steffen in view of Wang, further in view of Bell, JR, further in view of Burugula does not explicitly teach that a first application comprises a block-storage application of a storage system.
	However, Ganesh discloses that a first application comprises a block-storage application of a storage system (see for example Ganesh, this limitation is disclosed such that a storage system application writes data blocks to the storage system; col.3 lines {12}-{22}).
Steffen in view of Wang, further in view of Bell, JR, further in view of Burugula is analogous art with Ganesh because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Steffen in view of Wang, further in view of Burugula, further in view of Burugula by having a block writing storage system application as taught by Ganesh because it would enhance the teaching of Steffen in view of Wang, further in view of Bell, JR, further in view of Burugula with an effective means of providing asynchronously trackable file operations (as suggested by Ganesh, see for example col.3 lines {12}-{22}).

Claims 7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steffen (U.S. 2015/0347189) in view of Wang (U.S. 2020/0192715), further in view of Bell, JR (U.S. 2009/0165016) as applied to claims 1, 15, and 18 above, respectively, and further in view of Banyai et al. (U.S. 2020/0136943) (Hereinafter Banyai).
As per claim 7, Steffen in view of Wang, further in view of Bell, JR discloses the apparatus of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein associating different classes of service with respective threads of one or more applications comprises assigning designated class tags as attributes of the respective threads wherein different ones of the class tags denote respective different ones of the classes of service.
However, Banyai discloses the limitation wherein associating different classes of service with respective threads of one or more applications comprises assigning designated class tags as attributes of the respective threads wherein different ones of the class tags denote respective different ones of the classes of service (see for example Banyai, this limitation is disclosed such that classes of service are assigned to applications and individual threads. Each class of service is configured having attached attributes (i.e. “assigning designated class tags as attributes”) to specify the class of service; paragraph [0071]).
Steffen in view of Wang, further in view of Bell, JR is analogous art with Banyai because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Steffen in view of Wang, further in view of Bell, JR by using class of service attributes as taught by Banyai because it would enhance the teaching of Steffen in view of Wang, further in view of Bell, JR with an effective means of enabling resource allocation based on class of service (as suggested by Banyai, see for example paragraph [0071]).
Regarding claim 16, it is a medium claim having similar limitations cited in claim 7.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 19, it is a method claim having similar limitations cited in claim 7.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196